Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the second position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 9, and not the contact part in claim 9.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,988,635 (Ohshima) (hereinafter “Ohshima”).
Regarding claim 16, Figs. 1-5 show a printing medium guide comprising:
an insertion unit (including 20 and 10) including a first roller (20’) and a second roller (10); and
a guide unit (including 81, 82 and 100) rotatably disposed about a rotation shaft (21b) of the first roller (20’) to press the first roller (20’) to the second roller (10), the guide unit (including 81, 82 and 100) including:

a nip forming member (100) rotatably coupled to an upper side of the guide plate (including 81 and 82) to rotate about a rotation center (center of 90), the rotation center (center of 90) located on the guide plate (including 81 and 82) in parallel to the rotation shaft (21b).
Regarding claim 17, Figs. 1-5 show that the guide unit (including 81, 82 and 100) is rotatable between a first position (down), which presses the rotation shaft (21b) of the first roller (20’) toward the second roller (10) to form a nip between the first roller (20’) and the second roller (10), and a second position (up) which releases the nip.
Regarding claim 18, Figs. 1-5 show that the guide unit (including 81, 82 and 100) further includes:
an elastic member (83 or 102), disposed between the nip forming member (100) and the guide plate (including 81 and 82), to apply an elastic force to the nip forming member (100) so that the nip forming member (100) rotates in a first rotation direction and presses the rotation shaft (21b).  All elements have a modulus of elasticity.  Absent any guidance in the instant application as to what is considered to be an “elastic member”, the examiner takes the position that element 83 can be considered an “elastic member”, as claimed.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima in view of U.S. Patent No. 6,550,907 (Uchida) (hereinafter “Uchida”).
Regarding claim 1, Figs. 1-5 of Ohshima show an image forming apparatus comprising: 
a paper-feed unit (including 31);
a developing unit (40) to form an image in a printing medium; 

a guide unit (including 81, 82 and 100) to guide the printing medium to the insertion unit (including 20 and 10) and rotatably disposed about a rotation shaft (21b) of the first roller (20’) to press the first roller (20’) to the second roller (10), the guide unit (including 81, 82 and 100) including:
a guide plate (including 81 and 82), rotatably coupled to the rotation shaft (21b), to guide the printing medium to the insertion unit (including 20 and 10); and
a nip forming member (100), disposed in an upper side of the guide plate (including 81 and 82), and rotatably coupled to the guide plate (including 81 and 82) to rotate about a rotation center (center of 90), the rotation center (center 90) located on the guide plate (including 81 and 82) in parallel to the rotation shaft (20b).  Ohshima teaches most of the limitations of claim 1 including the guide unit (including 81, 82 and 100) that presses the first roller (20’) to the second roller (10), but Ohshima does not explicitly state that the guide unit “selectively” presses the first roller to the second roller, as claimed.
Uchida shows that it is well-known in the art to provide an image forming apparatus (Fig. 3) with a guide unit (including 5a-5c and 19) to guide a printing medium to an insertion unit (including 5 and 4) and rotatably disposed about a rotation shaft (unnumbered shaft on element 5 in Fig. 4) of a first roller (5) to selectively press (via Ohshima apparatus with a guide unit that selectively presses the first roller to the second roller, for the purpose of improving the accuracy of conveyance of the trailing end of a sheet, as taught by Uchida.
Regarding claim 2, Figs. 1-5 of Ohshima show that the guide unit (including 81, 82 and 100) is rotatable between a first position (down), which presses the rotation shaft (21b) of the first roller (20’) toward the second roller (10) to form a nip between the first roller (20’) and the second roller (10), and a second position (up) which releases the nip.
Regarding claim 3, Figs. 1-5 of Ohshima show an elastic member (83 or 102), disposed between the nip forming member (100) and the guide plate (including 81 and 82), to apply an elastic force to the nip forming member (100) so that the nip forming member (100) rotates in a first rotation direction and presses the rotation shaft (21b).  All elements have a modulus of elasticity.  Absent any guidance as to what is considered to be an “elastic member” in the instant application, the examiner takes the position that element 83 can be considered an “elastic member”, as claimed.
Regarding claim 4, Figs. 1-5 of Ohshima show a coupling part (90) coupled to the guide plate (including 81 and 82), wherein the nip forming member (100) is rotatable about the coupling part (90).
Ohshima show that the guide plate (including 81 and 82) includes an annular part (81) which protrudes toward the nip forming member (100) and includes an insertion hole to penetrate in the same direction as an axis direction of the rotation shaft (21b),
wherein the coupling part (90) includes an insertion protrusion rotatably inserted into the insertion hole, and
wherein the nip forming member (100) is to rotate about the insertion protrusion.
Regarding claim 13, as best understood, Figs. 1-5 of Ohshima show that the insertion hole has an elongated hole shape extending upward from the guide plate (including 81 and 82), and
wherein the insertion protrusion is disposed in an upper end of the insertion hole through an elastic force of the elastic member (83 or 102) and is to press the upper end of the insertion hole.
Regarding claim 14, Figs. 1-5 of Ohshima show that the guide plate (including 81 and 82) forms a guide path to guide the printing medium to the insertion unit (including 20 and 10) in a state in which the guide plate (including 81 and 82) is located in the first position (down) and is to open the guide path in a state in which the guide plate (including 81 and 82) is located in the second position (up).
Ohshima show that the guide plate (including 81 and 82) includes a hook part (hook part labeled 82 in Fig. 5) rotatably coupled to the rotation shaft (21b), and
wherein the hook part (hook part labeled 82 in Fig. 5) surrounds a portion of an outer circumferential surface of the rotation shaft (21b).
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-4, 9-10 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
7.	Claim 5-8, 11 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658